 

Exhibit 10.1



 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Subscription”) is dated October 10, 2014, by
and between the investor identified on the signature page hereto (the
“Investor”) and Synthetic Biologics, Inc., a company incorporated and registered
in the State of Nevada (the “Company”), whereby the parties agree as follows:

 

1.            Subscription.

 

(a)    Investor agrees to buy and the Company agrees to sell and issue to
Investor such number of Units (“Units”) as set forth on the signature page
hereto, for an aggregate purchase price (the “Purchase Price”) equal to the
product of (x) the aggregate number of Units the Investor has agreed to purchase
and (y) the purchase price per Unit set forth on the signature page hereto, each
Unit consisting of (i) one share of the Company’s common stock (the “Shares”),
$0.001 par value per share (the “Common Shares”) and (ii) a warrant (the
“Warrants”) to purchase 0.5 Common Shares (the “Warrant Shares”). The Purchase
Price is set forth on the signature page hereto. The Company proposes to enter
into substantially this same form of Subscription Agreement with certain other
investors (the “Other Investors”) and expects to complete sales of the Units to
them. The Investor and the Other Investors are hereinafter sometimes
collectively referred to as the “Investors,” and this Subscription and the
Subscription Agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Subscriptions”.

 

(b)    The offering and sale of the Units have been registered on a Registration
Statement on Form S-3 (Registration No. 333-189794) (the “Registration
Statement”). The Registration Statement has been declared effective by the
Securities and Exchange Commission (the “Commission”) and is effective on the
date hereof. The prospectus included in the Registration Statement at the time
it was declared effective by the Commission or in the form in which it has been
most recently filed with the Commission on or prior to the date of this
Subscription is hereinafter called the “Base Prospectus.” Any preliminary form
of prospectus which is filed or used prior to filing of the Prospectus (as
hereinafter defined) is hereinafter called a “Preliminary Prospectus.” Any
reference herein to the Base Prospectus, any Preliminary Prospectus or the
Prospectus or to any amendment or supplement to any of the foregoing shall be
deemed to include any documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Securities Act of 1933, as amended (the
“Securities Act”), and also shall be deemed to include any documents
incorporated by reference therein, and any supplements or amendments thereto,
filed with the Commission after the date of filing of the Prospectus pursuant to
Rule 424(b) under the Securities Act, and prior to the termination of the
offering of the Units by the Placement Agent. A final prospectus supplement will
be delivered to the Investor as required by law. Such final prospectus
supplement, in the form in which it shall be filed with the Commission pursuant
to Rule 424(b) (including the Base Prospectus as so supplemented) is hereinafter
called the “Prospectus.” The Base Prospectus, as supplemented by the Preliminary
Prospectus, if any, and the pricing information conveyed orally to the Investor,
are collectively referred to as the “Disclosure Package.” The Shares shall be
freely tradable on the NYSE MKT.

 

(c)     Payment of the Purchase Price for, and delivery by the Company of, the
Units shall take place at a closing (the “Closing”), which shall occur no later
than three (3) trading days after the date of this Subscription, subject to the
satisfaction or waiver of all the conditions to the Closing (the “Company
Closing Conditions”) set forth in the Placement Agency Agreement (the “Placement
Agreement”) dated October 10, 2014 by and among the Company and the placement
agent named therein (the “Placement Agent”).

 

 

 

 

(d)     At or prior to the Closing and promptly upon the request of the
Placement Agent after the satisfaction of the Company Closing Conditions, the
manner of settlement of the Units purchased by the Investor shall be as follows
(check one):

[____] A.    The Investor shall remit by wire transfer the amount of funds equal
to the Purchase Price to following account designated by the Company and the
Placement Agent:

 

Account Name: Synthetic Biologics, Inc.

Account Number:

Bank Name:

Bank Address:

 

ABA Number:

Contact:

Telephone:

 

The Placement Agent shall have no rights in or to any of such funds, unless the
Placement Agent is notified in writing by the Company in connection with the
Closing that a portion of such funds shall be applied to the Placement Fee.

 

The Investor shall also furnish to the Placement Agent a completed W-9 form (or,
in the case of an Investor who is not a United States citizen or resident, a W-8
form).

 

At the Closing, upon receipt of the Purchase Price, the Company shall cause the
Units to be delivered to the Investor, with (i) the delivery of the Common
Shares to be made through the facilities of The Depository Trust Company’s DWAC
system in accordance with the instructions set forth on the signature page
attached hereto under the heading “DWAC Instructions” and (ii) the delivery of
the Warrants in physical form to the Investor.

 

— OR —

 

[____] B.    For delivery of the Shares, delivery versus payment (“DVP”) through
DTC (i.e., at Closing, the Company shall deliver the Common Shares registered in
the Investor’s name and address as set forth below and released by [NAME OF
TRANSFER AGENT] to the Investor through DTC at the Closing directly to the
account(s) at the Placement Agent identified by the Investor; upon receipt of
such Common Shares, the Placement Agent shall promptly electronically deliver
such Common Shares to the Investor, and simultaneously therewith payment shall
be made by the Placement Agent by wire transfer to the Company). No later than
one (1) business day after the execution of this Subscription by the Investor
and the Company, the Investor shall:

 

(i) notify the Placement Agent of the account or accounts at the Placement Agent
to be credited with the Common Shares being purchased by such Investor, and

 

-2-

 

 

(ii) confirm that the account or accounts at the Placement Agent to be credited
with the Common Shares being purchased by the Investor have a minimum balance
equal to the aggregate purchase price for the Common Shares being purchased by
the Investor.

 

For delivery of the Warrants, upon receipt of payment by the Company from the
account at the Placement Agent, the Company shall promptly deliver the Warrants
to the Investor in physical form.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT OF THE COMMON SHARES BY WAY OF DWAC OR DVP AND THE WARRANTS BY
PHYSICAL DELIVERY IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER THE
AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS FOR
SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED AT CLOSING TO THE
INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER, AT THE
COMPANY’S DISCRETION.

 

2.            Company Representations and Warranties. 

 

(a)    The Company represents and warrants that: (i) it has full corporate power
and authority to enter into this Subscription and the Warrants and to perform
all of its obligations hereunder and thereunder; (ii) each of this Subscription
and the Warrants has been duly authorized and executed by, and when delivered in
accordance with the terms hereof will constitute a valid and binding agreement
of, the Company enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the Warrants and the consummation of the
transactions contemplated hereby and thereby do not conflict with or result in a
breach of (x) the Company’s Certificate of Incorporation or other governing
documents, or (y) any material agreement to which the Company is a party or by
which any of its property or assets is bound; (iv) the Shares when issued and
paid for in accordance with the terms of this Subscription, and the Warrant
Shares when issued and paid for in accordance with the Warrants, will be duly
authorized, validly issued, fully paid and non-assessable; (v) the Registration
Statement and any post-effective amendment thereto, at the time it became
effective, did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (vi) the Disclosure Package as of the date
hereof does not contain, any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; and (vii)
all preemptive rights or rights of first refusal held by shareholders of the
Company and applicable to the transactions contemplated hereby have been duly
satisfied or waived in accordance with the terms of the agreements between the
Company and such shareholders conferring such rights.

 

(b)    The Placement Agreement contains certain representations, warranties,
covenants and agreements of the Company that may be relied upon by the Investor,
which shall be a third-party beneficiary thereof. The Company hereby
incorporates such representations, warranties, covenants and agreements herein,
as if made on (i) the date hereof and (ii) the date of the Closing. The Company
confirms that neither it nor any other Person acting on its behalf has provided
the Investor or their agents or counsel with any information that constitutes or
could reasonably be expected to constitute material, nonpublic information,
except as will be disclosed in the Prospectus and/or in the Company’s Report on
Form 8-K to be filed with the Commission in connection with the Offering. The
Company understands and confirms that the Investor will rely on the foregoing
representations in effecting transactions in Common Shares of the Company. After
the time that the transactions contemplated by this Subscription are first
publicly announced, the Investor shall have no duty of confidentiality if the
Company has disclosed any material, non-public information to the Investor.

 

-3-

 

 

3.            Investor Representations, Warranties and Acknowledgments. 

 

(a)     The Investor represents and warrants that: (i) it has full right, power
and authority to enter into this Subscription and to perform all of its
obligations hereunder; (ii) this Subscription has been duly authorized and
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding agreement of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights and remedies of creditors
generally or subject to general principles of equity; (iii) the execution and
delivery of this Subscription and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (A) the
Investor’s articles of incorporation or bylaws (or other governing documents),
or (B) any material agreement or any law or regulation to which the Investor is
a party or by which any of its property or assets is bound; (iv) it has had full
access to the Disclosure Package, the Company’s periodic reports and other
information incorporated by reference therein, and was able to read, review,
download and print such materials; (v) in making its investment decision in this
offering, the Investor and its advisors, if any, have relied solely on the
information contained or incorporated by reference in the Disclosure Package;
(vi) it is knowledgeable, sophisticated and experienced in making, and is
qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Units; (vii) the Investor has had no position, office or other material
relationship within the past three years with the Company or persons known to it
to be affiliates of the Company; (viii), except as set forth below, the Investor
is not a, and it has no direct or indirect affiliation or association with any,
member of FINRA or an Associated Person (as such term is defined under the NASD
Membership and Registration Rules Section 1011) as of the date hereof; and (ix)
neither the Investor nor any group of Investors (as identified in a public
filing made with the SEC) of which the Investor is a part in connection with the
offering of the Units, acquired, or obtained the right to acquire, 20% or more
of the Common Shares (or securities convertible into or exercisable for Common
Shares) or the voting power of the Company on a post-transaction basis.

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

(b)    The Investor also represents and warrants that, other than the
transactions contemplated hereunder, the Investor has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any purchase or sale in Common Shares
of the Company, including “short sales” as defined in Rule 200 of Regulation SHO
under the Common Shares Exchange Act of 1934 (“Short Sales”), during the period
commencing from the time that the Investor first became aware of the proposed
transactions contemplated hereunder until the date hereof (the “Discussion
Time”). The Investor has maintained the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction).

 

4.            Investor Covenant Regarding Short Sales and Confidentiality.

 

(a)    The Investor covenants that neither it nor any affiliates acting on its
behalf or pursuant to any understanding with it will execute any transactions in
Common Shares of the Company, including Short Sales, during the period after the
Discussion Time and ending at the time that the transactions contemplated by
this Subscription are first publicly announced through a press release and/or
Current Report on Form 8-K. The Investor covenants that until such time as the
transactions contemplated by this Subscription are publicly disclosed by the
Company through a press release and/or Current Report on Form 8-K, the Investor
will maintain the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).

 

-4-

 

 

(b)    The Company and the Investor agree that the Company shall (a) no later
than 9:00 am New York City time on the business day immediately following the
date hereof, issue a press release announcing the material terms and conditions
of the offering and (b) on the business day immediately following the date
hereof, file a Current Report on Form 8-K with the Commission including, but not
limited to, a form of this Agreement as an exhibit thereto. From and after the
issuance of such press release, the Company shall have publicly disclosed all
material, non-public information delivered to the Investor by the Company, if
any, or any of its officers or directors. The Company shall not provide the
Investor with any material, non-public information following the issuance of the
press release. The Company shall not identify any Investor by name in any press
release without such Investor’s prior written consent.

 

5.            Miscellaneous.

 

(a)     This Subscription constitutes the entire understanding and agreement
between the parties with respect to its subject matter, and there are no
agreements or understandings with respect to the subject matter hereof which are
not contained in this Subscription.  This Subscription may be modified only in
writing signed by the parties hereto.

 

(b)     This Subscription may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  Execution may be made by delivery by facsimile.

 

(c)     The provisions of this Subscription are severable and, in the event that
any court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Subscription shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription and this Subscription shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible, so long as such construction
does not materially adversely affect the economic rights of either party hereto.

 

(d)     All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be mailed, hand delivered, sent
by a recognized overnight courier service such as Federal Express, or sent via
facsimile and confirmed by letter, to the party to whom it is addressed at the
following addresses or such other address as such party may advise the other in
writing:

 

To the Company:  as set forth on the signature page hereto.

 

To the Investor:  as set forth on the signature page hereto.

 

All notices hereunder shall be effective upon receipt by the party to which it
is addressed.

 

(e)     This Subscription shall be governed by and interpreted in accordance
with the laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws.  To the extent determined by such court, the prevailing party
shall reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement or protection of any of its rights under this
Subscription.

 

-5-

 

 

(f)     The Placement Agent shall be an express third-party beneficiary to each
representation and warranty delivered by the Investor pursuant to this
Subscription, and shall be entitled to rely thereon.

 

-6-

 

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this Subscription.

 



  SYNTHETIC BIOLOGICS, INC.         By:       Name:     Title:           Address
for Notice:           617 Detroit Street, Suite 100     Ann Arbor, Michigan
48104     Attention: C. Evan Ballantyne, CFO     Facsimile No.: 734-332-7878



 

[Issuer’s Signature Page to Subscription Agreement]

 

 

 

 

INVESTOR: __________________________________          
By:  _________________________________________            Name:    

       Title:

 

   

Number of Units: ______________________________

Number of Shares: _________________________

Number of Warrant Shares: _________________

 

Purchase Price per Unit: $______________________

Aggregate Purchase Price: $____________________

                DWAC Instructions:           Name of DTC Participant
(broker-dealer at which the account or accounts to be credited with the Shares
are maintained):           DTC Participant Number:          

Name of Account at DTC Participant being

credited with the Shares:

          Account Number at DTC Participant being credited
with the Shares:                 Address for Delivery of Warrants:              
                          Address for Notice (if different from above):        
                         

 

[Investor’s Signature Page to Subscription Agreement]

 



 

